VENTERS, J.,
CONCURRING IN RESULT ONLY:
I concur in result only. While I agree with the Majority’s conclusion that Kentucky River is not covered by governmental immunity in its Liberty Place operations, I would go further and say that the protective shield of governmental immunity does not extend to any aspect of Kentucky River’s operation.
*18As a community action agency, Kentucky River is a private corporate entity that does not “exercise, [any] governmental function ... integral to state government.” It was initially created to implement the federal policy of distributing federal revenue sharing money and continues to operate to implement the federal policy of distributing federal block grants for local, not state, projects. Federal revenue sharing and block grants were devised to bypass state government bureaucracy and get federal money directly into local programs. State government serves only as the conduit through which federal money passes to the community action agencies. Any implementation of state policy is purely coincidental. Since it is federal policy being implemented, nothing about it can be construed as “integral to state government” and, therefore, Kentucky River’s claim of governmental immunity fails to meet the standards forth in Comair and Kentucky Center for the Arts v. Berns.
Hughes, J., joins.